Citation Nr: 0321717	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
He died on March [redacted]
, 2000.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

The appellant presented testimony at a video-conference 
hearing before the undersigned Veterans Law Judge in February 
2003.  A transcript of the hearing is of record.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  A review of 
the claims folder reveals such notice has not been 
adequately provided.

The appellant contends that the veteran died from tongue 
cancer as a result of exposure to Agent Orange during his 
service in Vietnam.  As noted above, the veteran died on 
March [redacted]
, 2000.  The immediate cause of death is listed on the 
death certificate as metastatic tongue cancer.  Service 
connection has been established for diabetes associated with 
herbicide exposure, and neuropathy of the right and left 
lower extremities, secondary to diabetes.   
      
Evidence received in support of the appellant's claim 
includes an August 2000 letter from Robert B. Avena, M.D., in 
which he opined that it was very feasible that the veteran's 
cancers of the mouth and tongue were related to his exposure 
to Agent Orange.  Dr. Avena did not provide any basis for his 
opinion.  In this regard, the Board notes that 38 C.F.R. 
§ 3.309(e) sets out a list of diseases that are associated 
with exposure to herbicides.  Tongue cancer is not on the 
list.  See also, 68 Fed. Reg. 27630-27641 (May 20, 2003) 
(Diseases Not Associated with Exposure to Certain Herbicide 
Agents).
 
Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  The RO 
should notify the appellant of the 
specific information and specific 
evidence necessary to substantiate her 
claim for VA benefits and which specific 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
specific evidence will be retrieved by 
VA.

2.  The RO should contact Dr. Avena and 
request that he provide the rationale or 
basis for his August 11, 2000 opinion 
that it was feasible the veteran's fatal 
tongue cancer was related to exposure to 
Agent Orange.

3.  The RO should forward the claims file 
to an appropriate VA physician for an 
opinion as to the etiology of the 
veteran's tongue cancer.  After review of 
the veteran's claims file and the 
appellant's assertions, and with 
consideration of sound medical 
principles, the physician should offer an 
opinion as to whether it is at least as 
likely as not that a disability of 
service origin caused, or substantially 
or materially contributed to cause, the 
veteran's death.  The physician should 
reconcile his/her opinion with that 
proffered in August 2000 by Dr. Avena.  
The complete rationale for the opinion 
expressed should be set forth in a 
typewritten report.

4.  The RO must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Upon completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to service connection for 
the cause of the veteran's death.  If the 
determination remains adverse to the 
appellant, she should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




